Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

  Civil Action No. 1:19-cv-02594-RM

  UNITED STATES SECURITIES
  AND EXCHANGE COMMISSION,

                                      Plaintiff,

                       v.

  MEDIATRIX CAPITAL INC., BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
  BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG,
  MICHAEL S. STEWART, and BRYANT E. SEWALL,

                                      Defendants,

  and

  MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
  STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
  WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
  ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
  FOUNDATION, KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989
  FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE
  ISLE MARKETS INC. (Cayman Islands),

                                      Relief Defendants.


                                     FILED UNDER SEAL

              ORDER GRANTING PLAINTIFF’S EMERGENCY MOTION
        FOR AN EX PARTE ASSET FREEZE, TEMPORARY RESTRAINING ORDER,
            ORDER TO SHOW CAUSE, AND OTHER EMERGENCY RELIEF



         On September 12, 2019, Plaintiff United States Securities and Exchange Commission

  (the “SEC” or “Commission”) filed an emergency motion for an ex parte order: (1) freezing
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 2 of 21




  funds and other assets of Defendants Mediatrix Capital Inc. (“Mediatrix Capital”), Blue Isle

  Markets Inc. (“Blue Isle 1”), Blue Isle Markets Ltd. (“Blue Isle 2”), Michael S. Young

  (“Young”), Michael S. Stewart (“Stewart”), and Bryant E. Sewall (“Sewall”) (collectively, the

  “Defendants”) and Relief Defendants Mediatrix Capital Fund Ltd., Island Technologies LLC,

  Victoria M. Stewart, Maria C. Young, Hanna Ohonkova Sewall, West Beach LLC, Salve Regina

  Trust, TF Alliance, LLC, Casa Conejo LLC, Hase Haus, LLC, DCC Islands Foundation,

  Keystone Business Trust, Weinzel, LLC, The 1989 Foundation, Mediatrix Capital PR, LLC,

  Mediatrix Capital, LLC, and Blue Isle Markets Inc. (Cayman Islands) (collectively, with

  Michael C. Baker, Walter C. Young III and Arual LP, the “Relief Defendants”); [1]

  (2) prohibiting Defendants and Relief Defendants from the acceptance, deposit, or disbursement

  of additional investor funds; (3) prohibiting Defendants from future violations of Sections 5(a),

  5(c), and 17(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77e(a), e(c), and

  q(a)] and Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C.

  § 78j(b)] and Rule 10b-5 [17 C.F.R. § 240.10b-5] thereunder, and prohibiting Mediatrix Capital,

  Young, Stewart, and Sewall from future violations of Sections 206(1), 206(2), and 206(4) of the

  Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§ 80b-6(1), b-6(2) and b-6(4)]

  and Rule 206(4)-8 [17 C.F.R. § 275.206(4)-8] thereunder; (4) requiring Defendants and Relief

  Defendants to provide an accounting; (5) directing Defendants and Relief Defendants to

  repatriate assets held abroad; (6) prohibiting Defendants and Relief Defendants from the

  destruction or alteration of documents; (7) providing for expedited discovery; (8) providing for



  [1]
     The Commission does not request that the asset freeze apply to Relief Defendants Michael C.
  Baker, Walter C. Young III and Arual LP.
                                                   2
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 3 of 21




  alternative means of service by the SEC; and (9) setting this matter for a preliminary injunction

  hearing. The Court will treat this motion as a request for a preliminary injunction as well.

         The Court has considered the entire record of this case, including: (1) the Complaint;

  (2) Plaintiff’s Emergency Motion for an Ex Parte Asset Freeze, Temporary Restraining Order,

  Order to Show Cause, and Other Emergency Relief; (3) and the Declaration of Jeffrey D.

  Felder, with attached exhibits.

         Based on this record, the Court finds:

         1.       The Court has jurisdiction over the subject matter of this action and over

  Defendants and Relief Defendants.

         2.       The SEC has made a sufficient and proper showing in support of the relief

  granted herein, as required by Section 20(b) of the Securities Act [15 U.S.C. § 77t(b)], Section

  21(d) of the Exchange Act [15 U.S.C. § 78u(d)], and Section 209(d) of the Advisers Act

  [15 U.S.C. § 80b-9(d)] by establishing:

                 a.      For purposes of freezing assets, a likelihood of success on the merits, or

         that an inference can be drawn that the party has violated the federal securities laws; and

                 b.      For purposes of a temporary restraining order, a prima facie case for each

         of the violations in the Complaint and a likelihood that the SEC will prevail at trial on the

         merits and that the Defendants, and each of them, directly or indirectly, have engaged in

         and, unless restrained and enjoined by order of this Court, will continue to engage in acts,

         practices, and courses of business constituting violations of Sections 5(a), 5(c), and 17(a)

         of the Securities Act; and Section 10(b) of the Exchange Act and Rule 10b-5 thereunder

         [17 C.F.R. § 240.10b-5]; and Mediatrix Capital, Young, Stewart, and Sewall, and each of

                                                   3
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 4 of 21




            them, directly or indirectly, have engaged in and, unless restrained and enjoined by order

            of this Court, will continue to engage in acts, practices, and courses of business

            constituting violations of Sections 206(1), 206(2), and 206(4) of the Advisers Act and

            Rule 206(4)-8 thereunder.

            There is good cause to believe that, unless restrained and enjoined by order of this Court,

  the Defendants and Relief Defendants will dissipate, conceal, or transfer from the jurisdiction of

  this Court assets that could be subject to an order directing disgorgement or the payment of civil

  money penalties in this action, and that unless restrained Defendants may solicit additional funds

  from investors. Accordingly, an order freezing the Defendants’ and Relief Defendants’ assets, as

  specified herein, is necessary to preserve the status quo and to protect this Court’s ability to

  award equitable relief in the form of disgorgement of illegal profits from fraud, unregistered

  securities offerings, and Advisers Act violations, as well as civil penalties.

            3.       There is good cause to believe that an immediate accounting is necessary to

  identify the location of additional assets subject to an asset freeze.

            4.       There is good cause to believe that, unless restrained and enjoined by order of

  this Court, Defendants and Relief Defendants may alter or destroy documents relevant to this

  action.

            5.       There is good cause to believe that expedited discovery and alternative means

  of service are warranted.

            6.       There is good cause to believe that an order directing Defendants and Relief

  Defendants to repatriate assets to the United States is warranted.

            7.       Pursuant to Fed. R. Civ. P. 65(b), this Court specifically finds that there is a


                                                      4
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 5 of 21




  likelihood of irreparable injury to investors unless this order is issued ex parte. This Court

  finds that the SEC has made a prima facie showing that Defendants have engaged in deceptive

  conduct in order to defraud investors, made false and misleading statements to investors and

  omitted material facts in connection with the purchase or sale or the offer or sale of securities.

         8.       Based on these and other facts alleged by the SEC, there is good cause to

  believe that Defendants and Relief Defendants will dispose of, dissipate, or remove investor

  funds and assets from the jurisdiction of the Court. Such dissipation of investor funds and

  assets would constitute irreparable harm to investors. To avoid this irreparable harm, it is

  appropriate for the Court to issue this Order ex parte so that prompt service on appropriate

  financial institutions and persons acting in concert with or directing the activities of Defendants

  and Relief Defendants can be made, thus preventing the dissipation of investor funds.

         Now, therefore,

                                                    I.

         IT IS HEREBY ORDERED that, pending the determination of the SEC’s request for

  a preliminary injunction and the implementation of the asset freeze requested therein:


         A.       The assets, funds, or other property held by or under the direct or indirect

  control of Defendants or Relief Defendants, whether held in any of their names or for their

  direct or indirect beneficial interests, wherever located, up to the amount of $251,074,084 are

  frozen, including but not limited to the accounts listed below in Schedule A to this Order and

  the assets listed in Schedule B to this order.


         B.       Defendants and Relief Defendants, and their officers, directors, successor


                                                    5
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 6 of 21




  corporations, subsidiaries, affiliates, agents, servants, employees, attorneys-in-fact, and those

  persons in active concert or participation with them who receive actual notice of this order by

  personal service or otherwise, and each of them, shall hold and retain within their control, and

  otherwise prevent any disposition, transfer, pledge, encumbrance, assignment, dissipation,

  concealment, or other disposal whatsoever of any of their funds or other assets or things of

  value presently held by them, under their control or over which they exercise actual or apparent

  investment or other authority, in whatever form such assets may presently exist and wherever

  located, including but not limited to the accounts and assets listed in Schedules A and B, as

  defined above, up to the amounts identified in paragraph I.A.

           C.      Any bank, financial or brokerage institution, storage facility, or other person or

  entity holding any funds, securities or other assets of Defendants or Relief Defendants, up to the

  amounts identified in paragraph I.A, held in the name of, for the benefit of, or under the control

  of Defendants or Relief Defendants; or their officers, directors, successor corporations,

  subsidiaries, affiliates, agents, servants, employees, attorneys-in-fact, and those persons in

  active concert or participation with them, and each of them, shall hold and retain within their

  control and prohibit the withdrawal, removal, transfer or other disposal of any such funds or

  other assets, including but not limited to assets held listed in Schedules A and B, as defined

  above.

           D.      No person or entity, including Defendants or Relief Defendants, or any creditor

  or claimant against the Defendants or Relief Defendants, or any person acting on behalf of such

  creditor or claimant, shall take any action to interfere with the asset freeze, including, but not

  limited to, the filing of any lawsuits, liens, or encumbrances, or bankruptcy cases to impact the


                                                    6
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 7 of 21




  property and assets subject to this order; provided, however, that any party or non-party may

  seek leave from this order upon a proper showing.

           E.      The SEC may file Notices of Lis Pendens, or any similar document that has the

  effect of clouding title, on all pieces of real property in which Defendants or Relief Defendants

  have an interest. Should the Defendant or Relief Defendants wish to sell any piece of real

  property in which they have an interest, they shall give counsel for the SEC notice of the

  proposed sale and seek and obtain an order of the Court permitting the sale prior to the sale.

  Defendants and Relief Defendants shall fully account for any proceeds received from the sale of

  such property to the Court and counsel for the SEC, and the proceeds of such sales shall be

  frozen pursuant to the provisions of this Order; and Defendants and Relief Defendants are

  hereby prohibited from further encumbering their interests in any real or personal property by

  means of pledging it for collateral for any purpose or by allowing it to secure any obligation.

  This order applies, but is not limited, to the following properties:

       •    5406 South Cottonwood Court, Greenwood Village, Colorado 80121;

       •    8082 East Arroyo Hondo Road, Scottsdale, Arizona 85266;

       •    1201 Lloyds Road, Little Elm, Texas 75068;

       •    330 Dorado Beach East, Dorado, Puerto Rico 00646;

       •    319 Dorado Beach East, Dorado, Puerto Rico 00646;

       •    Mira Mar Villas, #15 Garden Drive, Paradise Island, Bahamas; and

       •    Unit Number 704, Ocean Place Condominiums, Paradise Island, Bahamas.




                                                    7
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 8 of 21




                                                    II.

           IT IS FURTHER ORDERED that, pending the determination of the SEC’s request for a

  preliminary injunction and the implementation of the asset freeze requested therein:

           Defendants and Relief Defendants are prohibited, directly or indirectly, from accepting

  funds from investors for investment in any investment program. Defendants and Relief

  Defendants and their officers, directors, successor corporations, subsidiaries and affiliates,

  agents, servants, employees, attorneys-in-fact, and those persons in active concert or

  participation with them who receive actual notice of this order by personal service or otherwise,

  and each of them, shall refrain from accepting, taking control of, or depositing in any financial

  institution, funds from investors.

                                                    III.

           IT IS FURTHER ORDERED that, pending the determination of the SEC’s request

  for a preliminary injunction and the implementation of the asset freeze requested therein:

           A.     Defendants and their officers, directors, subsidiaries, affiliates, agents, servants,

  employees, attorneys-in-fact, and those persons in active concert or participation with them who

  receive actual notice of this order by personal service or otherwise, and each of them, are

  enjoined and restrained from, directly or indirectly, in violation of Section 17(a) of the Securities

  Act of 1933 [15 U.S.C. § 77q(a)], in the offer or sale of any security by the use of any means or

  instruments of transportation, or communication in interstate commerce or by the use of the

  mails:

                  (1) employing any device, scheme, or artifice to defraud; or




                                                     8
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 9 of 21




                 (2) obtaining money or property by means of any untrue statement of a material

                 fact or any omission to state a material fact necessary in order to make the

                 statements made, in the light of the circumstances under which they were made,

                 not misleading; or

                  (3) engaging in any transaction, practice, or course of business that operates or

                 would operate as a fraud or deceit upon the purchaser.

           B.    Defendants and their officers, directors, subsidiaries, affiliates, agents, servants,

  employees, attorneys-in-fact, and those persons in active concert or participation with them who

  receive actual notice of this order by personal service or otherwise, and each of them, are

  enjoined and restrained from, directly or indirectly, in violation of Section 10(b) of the Exchange

  Act of 1934 [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-

  5], in connection with the purchase or sale of any security by the use of any means or

  instruments of transportation, or communication in interstate commerce or by the use of the

  mails:

                 (1) employing any device, scheme, or artifice to defraud; or

                 (2) making any untrue statement of a material fact or to omit to state a material

                 fact necessary in order to make the statements made, in the light of the

                 circumstances under which they were made, not misleading; or

                 (3) engaging in any act, practice, or course of business which operates or would

                 operate as a fraud or deceit upon any person.

           C.    Mediatrix Capital, Young, Stewart, and Sewall, and their officers, directors,

  subsidiaries, affiliates, agents, servants, employees, attorneys-in-fact, and those persons in active


                                                    9
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 10 of 21




   concert or participation with them who receive actual notice of this order by personal service or

   otherwise, and each of them, are enjoined and restrained from, directly or indirectly, in violation

   of Sections 206(1) and 206(2) of the Advisers Act of 1940 [15 U.S.C. §§ 80b-6(1) and 80b-6(2)],

   by the use of the mails or by any means or instrumentality of interstate commerce:

                  (1) employing any device, scheme, or artifice to defraud any client or prospective

                  client; or

                  (2) engaging in any transaction, practice, or course of business which operates as

                  fraud or deceit upon any client or prospective client.

          D.      Mediatrix Capital, Young, Stewart, and Sewall, and their officers, directors,

   subsidiaries, affiliates, agents, servants, employees, attorneys-in-fact, and those persons in active

   concert or participation with them who receive actual notice of this order by personal service or

   otherwise, and each of them, are enjoined and restrained from, directly or indirectly, in violation

   of Section 206(4) of the Advisers Act of 1940 [15 U.S.C. § 80b-6(4)] and Rule 206(4)-8

   thereunder [17 C.F.R. § 275.206(4)-8)], by the use of the mails or by any means or

   instrumentality of interstate commerce:

                   (1) making any untrue statement of a material fact or omitting to state a material

                  fact necessary to make statements made, in the light of the circumstances under

                  which they were made, not misleading, to any investor or prospective investor in

                  a pooled investment vehicle; or

                  (2) otherwise engaging in any act, practice, or course of business that is

                  fraudulent, deceptive, or manipulative with respect to any investor or prospective

                  investor in a pooled investment vehicle.


                                                    10
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 11 of 21




          E.      Defendants and their officers, directors, subsidiaries, affiliates, agents, servants,

   employees, attorneys-in-fact, and those persons in active concert or participation with them who

   receive actual notice of this order by personal service or otherwise, and each of them, are

   enjoined and restrained from, directly or indirectly, in violation of Sections 5(a) and (c) of the

   Securities Act [15 U.S.C. § 77e], in the absence of any applicable exemption:

                  (1) unless a registration statement is in effect as to a security, making use of any

                  means or instruments of transportation or communication in interstate commerce

                  or of the mails to sell such security through the use or medium of any prospectus

                  or otherwise; or

                  (2) unless a registration statement is in effect as to a security, carrying or causing

                  to be carried through the mails or in interstate commerce, by any means or

                  instruments of transportation, any such security for the purpose of sale or for

                  delivery after sale; or

                  (3) making use of any means or instruments of transportation or communication

                  in interstate commerce or of the mails to offer to sell or offer to buy through the

                  use or medium of any prospectus or otherwise any security, unless a registration

                  statement has been filed with the Commission as to such security, or while the

                  registration statement is the subject of a refusal order or stop order or (prior to the

                  effective date of the registration statement) any public proceeding or examination

                  under Section 8 of the Securities Act [15 U.S.C. § 77h].

                                                    IV.

          IT IS FURTHER ORDERED that Defendants and Relief Defendants, and each of


                                                    11
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 12 of 21




   their successor corporations, subsidiaries, and affiliates, shall within five days of service of this

   Order, each file with the Court, and serve on the SEC at the address of its counsel of record, a

   sworn accounting of:

          A.          Each account, including safe deposit boxes, with any bank, financial institution

   or brokerage firm, maintained in the names of Defendants or Relief Defendants, or the names

   of any subsidiary, affiliate, or agent, in which they have direct or indirect control or beneficial

   interest, and the current value and makeup of that account;

          B.          All investments, securities, funds, real estate, collectibles, and other assets held

   in the names of Defendants or Relief Defendants, or in the names of any subsidiary, affiliate, or

   agent or under their direct or indirect control, stating a description, a value, and location of

   such assets; and

          C.          Every transaction in which the ownership, direction, or control of any funds or

   other assets of any kind have been transferred, directly or indirectly, to or from: (i) Defendants

   or their affiliates, subsidiaries, or agents since February 2016; and (ii) Relief Defendants or

   their affiliates, subsidiaries, or agents since February 2016.

                                                      V.

          IT IS HEREBY FURTHER ORDERED that Defendants and Relief Defendants shall,

   in conjunction with the ordered asset freeze, repatriate, and take such steps as are necessary to

   repatriate, to the territory of the United States of America, any and all assets and funds, held by

   or in the name of Defendants or Relief Defendants, or in which any of them, directly or

   indirectly, has or had any beneficial interest, or over which any of them maintained or maintains

   and/or exercised or exercises control, including but not limited to any and all assets and funds:


                                                       12
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 13 of 21




           A. Held in foreign bank, brokerage, or other financial accounts; or

           B. Transferred out of the United States from any account within the territory of the

   United States at any point from February 2016 to the present.

           To effectuate this repatriation, Defendants shall provide to this Court and to the SEC,

   within five days of this Order, a written description of all such funds and assets required to be

   repatriated, and the status and location of such funds, so that the Court may Order the unfreezing

   of these assets to allow for their repatriation.

                                                      VI.

           IT IS FURTHER ORDERED that, pending the determination of the SEC’s request for a

   preliminary injunction and the implementation of the asset freeze requested therein:

           Defendants and Relief Defendants, and any of their officers, agents, servants, employees,

   attorneys, and those persons in active concert or participation with them who receive actual

   notice of this Order by personal service or otherwise, and each of them, are hereby enjoined and

   restrained from destroying, altering, concealing or otherwise interfering with the access of the

   SEC to any and all documents, books and records, that are in the possession, custody or control

   of the Defendants or Relief Defendants, and any of their officers, agents, servants, employees,

   attorneys, and those persons in active concert or participation with them, that refer, reflect or

   relate to the allegations in the Complaint, or that refer, reflect or relate to Defendants’ or Relief

   Defendants’ assets, finances or business operations.

                                                      VII.

           IT IS FURTHER ORDERED that the SEC’s application for expedited discovery is

   granted and that, commencing with the time and date of this Order, in lieu of the time periods,

                                                      13
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 14 of 21




   notice provisions, and other requirements of Rules 26, 30, 33, 34, 36, and 45 of the Federal

   Rules of Civil Procedure, discovery shall proceed as follows:

          A.        Pursuant to Rule 30(a) of the Federal Rules of Civil Procedure, the parties may

   take depositions upon oral examination on three days’ notice of any such deposition.

   Depositions may be taken telephonically. As to Defendants and Relief Defendants, and their

   officers, directors, subsidiaries and affiliates, agents, servants, employees, owners, brokers,

   associates, trustees, and underwriters, the SEC may depose such witnesses after serving a

   deposition notice by facsimile, e-mail, mail, hand or overnight courier upon such Defendant or

   Relief Defendants and without serving a subpoena on such witness. Depositions that have not

   been signed by the witness may be used for purposes of the hearing on the SEC’s motion for a

   preliminary injunction;

          B.         Pursuant to Rule 33(a) of the Federal Rules of Civil Procedure, the Parties shall

   answer interrogatories within three days of service of such interrogatories. Interrogatories may

   be served and answered by facsimile, e-mail, mail, hand or overnight courier upon the parties or

   their counsel;

          C.         Pursuant to requests under Rule 34(b) of the Federal Rules of Civil Procedure,

   the parties shall produce all documents requested within five days of service of such request.

   Documents produced to the SEC shall be delivered to Stephen C. McKenna at

   McKennaS@sec.gov and Mark L. Williams at WilliamsML@sec.gov, as well as by overnight

   delivery to Stephen C. McKenna at Securities and Exchange Commission, 1961 Stout St., Suite

   1700, Denver, CO 80294, phone number (303) 844-1036, or such other place as counsel for the

   SEC may direct in writing. Requests for production may be served by facsimile, e-mail, mail,

                                                    14
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 15 of 21




   hand or overnight courier upon the parties or their counsel; and

          D.         Pursuant to Rule 36(a) of the Federal Rules of Civil Procedure, the parties

   shall respond to requests for admissions within three days of such requests. Requests for

   admission may be served by facsimile, e-mail, mail, hand or overnight courier upon the

   parties or their counsel; and

          E.         All written responses to the SEC’s requests for discovery under the Federal

   Rules of Civil Procedure shall be delivered to Stephen C. McKenna at McKennaS@sec.gov

   and Mark L. Williams at WilliamsML@sec.gov, as well as by overnight delivery to Stephen

   C. McKenna at Securities and Exchange Commission, 1961 Stout St., Suite 1700, Denver, CO

   80294, phone number (303) 844-1036, or such other place as counsel for the SEC may direct

   in writing; and

          F.         In connection with any discovery from any non-party, deposition or document

   discovery may be had within five days of service of a subpoena pursuant to Rule 45.

   Service of a subpoena may be made by facsimile, e-mail, mail, hand or overnight courier.

                                                   VIII.

          IT IS FURTHER ORDERED that service of this Order, the Summons and Complaint

   may be made by facsimile, mail, e-mail, delivery by commercial courier, or personally by any

   employee of the Securities and Exchange Commission who is not counsel of record in this

   matter, or special process server, or any other person, or in any other manner authorized by Rule

   5 of the Federal Rules of Civil Procedure and may be made on any registered agent, officer, or

   director of Defendants, or Relief Defendants or by publication. As indicated, discovery requests

   may be communicated by facsimile, e-mail, mail, hand, or delivery by commercial courier.


                                                    15
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 16 of 21




                                                    IX.

          IT IS HEREBY FURTHER ORDERED that Defendants appear before this Court in

   Courtroom A601 of the United States District Court for the District of Colorado, located at

   901 19th Street, Denver, Colorado, at 9 a.m. on the 27th day of September, 2019, for a hearing at

   which Plaintiff will seek a preliminary injunction extending the asset freeze and other ancillary

   relief entered in this Order until final adjudication of this case on the merits.

                                                     X.

          IT IS FURTHER ORDERED that Defendants and Relief Defendants shall deliver any

   opposing papers in response to the requested relief no later than September 24, 2019, at 12 p.m.

   Service shall be made by delivering the papers, using the most expeditious means available, by

   that date and time, to Stephen C. McKenna at McKennaS@sec.gov and Mark L. Williams at

   WilliamsML@sec.gov, or such other place as counsel for the SEC may direct in writing. The

   SEC shall have until September 25, 2019, at 5 p.m. to serve, by the most expeditious means

   available, any reply papers upon the Defendants, or their counsel, if counsel shall have made an

   appearance in this action.

                                                     XI.

          IT IS HEREBY FURTHER ORDERED that Plaintiff’s Emergency Motion for an

   Ex Parte Order to File Under Seal the Complaint and All Papers Filed Therewith Pending




                                                     16
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 17 of 21




   Disposition of Plaintiff’s Motion for Temporary Restraining Order and Implementation of Asset

   Freeze is GRANTED.

                                                   XII.

           IT IS HEREBY FURTHER ORDERED that all documents filed in this matter are

   SEALED. This Order does not preclude the Commission from serving the Temporary

   Restraining Order on banks or other financial institutions in order to effectuate the asset freeze.

   After the asset freeze has been effectuated, the Commission shall notify the Court and the seal

   will be lifted.

                                                  XIII.

           IT IS FURTHER ORDERED that the Court shall retain jurisdiction of this matter for

   all purposes.



           SO ORDERED this 13th day of September, 2019, at 1 p.m.

                                                                 BY THE COURT:




                                                          ____________________________________
                                                          RAYMOND P. MOORE
                                                          United States District Judge




                                                    17
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 18 of 21




                                     SCHEDULE A

   Financial Institution          Account Name                      Account Number(s)

   Banco Popular of Puerto Rico   Michael S. Young                  xxxxx9843
                                                                    xxxxx4983
   KeyBank                        Michael S. Young and Maria C.     xxxxxxxx6425
                                  Young
   KeyBank                        Michael S. Young                  xxxxxxxx7313
                                                                    xxxxxxxx7226
   UBS Financial Services         Michael Young FBO J.D.Y.          DKxxx7894
   UBS Financial Services         Michael Young FBO L.F.Y.          DKxxx7994
   UBS Financial Services         Michael Young FBO M.S.Y. II       DKxxx7794
   UBS Financial Services         Michael Young FBO M.J.Y.          DKxxx8094
   UBS Financial Services         Michael Young FBO S.M.Y.          DKxxx7694
   UBS Financial Services         Michael S. Young and Maria C.     DKxxx8594
                                  Young
   American Funds Service         Michael Young FBO J.D.Y.          xxxxxx8096
   Company
   American Funds Service         Michael Young FBO L.F.Y.          xxxxxx8130
   Company
   American Funds Service         Michael Young FBO M.S.Y. II       xxxxxx8124
   Company
   American Funds Service         Michael Young FBO M.J.Y.          xxxxxx8135
   Company
   American Funds Service         Michael Young FBO S.M.Y.          xxxxxx8138
   Company
   IRA Services Trust Company     Michael S. Young                  xxxxx6452
   Wells Fargo Bank               Michael S. Young                  xxxxxx9510
   The Penn Mutual Life           Michael S. Young                  xxxxx4007
   Insurance Company                                                xxxxx4006
                                                                    xxxxx7600
   Banco Popular of Puerto Rico   Michael S. Stewart                xxxxx1784
   BBVA Compass                   Michael Stewart                   xxxxxx7078
   Hughes Federal Credit Union    Michael Shawn Stewart             xxx503-1
                                                                    xxx503-150
   MidFirst Bank                  Victoria M. Stewart and/or        xxxxxx8270
                                  Michael Shawn Stewart             xxxxxx8059
   USAA Federal Savings Bank      Michael S. Stewart and Victoria   xxxxxx8132
                                  M. Stewart                        xxxxxx8159
   Wells Fargo Bank               Michael S. Stewart                xxxxxx8803
                                                                    xxxxxx7554
                                                                    xxxxxx7876

                                            18
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 19 of 21




   Financial Institution           Account Name                  Account Number(s)

   Wells Fargo Bank                Michael S. Stewart dba        xxxxxx7884
                                   Relentless Operating
   Wells Fargo Bank                Michael S. Stewart            xxxxxx8787
                                   Relentless Operating
   Wells Fargo Clearing Services   Michael S. Stewart            xxxx9286
   LLC
   Banco Popular of Puerto Rico    Bryant E. Sewall              xxxxx8741
   Navy Federal Credit Union       Bryan Sewall                  xxxxxx7165
                                                                 xxxxxx7026
   Service Credit Union            Bryant E. Sewall              xxxx4106-00
                                                                 xxxx4106-09
   USAA Federal Savings Bank       Bryant E. Sewall              xxxxxx5212
                                                                 xxxxxxxxxx0814
   Wells Fargo Bank                Bryant E. Sewall              xxxxxx4386
   Ansbacher (Bahamas) Limited     Mediatrix Capital Fund Ltd.   xxxx1901
   (The Bahamas)
   Wells Fargo Bank                Island Technologies, LLC      xxxxxx0573
                                                                 xxxxxx6478
                                                                 xxxxxx6486
                                                                 xxxxxx2424
   Banco Popular of Puerto Rico    Island Technologies, LLC      xxxxx9027
                                                                 xxxxx9329
   Banco Popular of Puerto Rico    West Beach, LLC               xxxxx5590
   UBS Financial Services          Salve Regina Trust            5Vxxx0794
                                                                 DKxxx2294
                                                                 DKxx422
   KeyBank                         TF Alliance, LLC              xxxxxxxx3581
                                                                 xxxxxxxx0586
                                                                 xxxxxxxx0022
   BBVA Compass                    Keystone Business Trust       xxxxxx4795
                                                                 xxxxxx3827
                                                                 xxxxxx3921
   Wells Fargo Bank                Weinzel, LLC                  xxxxxx9170
                                                                 xxxxxx9354
   Wells Fargo Bank                Mediatrix Capital PR LLC      xxxxxx9959
   Wells Fargo Bank                Mediatrix Capital, LLC        xxxxxx3292
   Global Fidelity Bank, Ltd.      Blue Isle Markets Inc.        100-xxxx88-1
                                                                 100-xxxx88-2
                                                                 100-xxxx88-3
                                                                 105-xxxx88-1
   Wells Fargo Clearing Services   Victoria Marie Stewart        xxxx9200

                                             19
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 20 of 21




   Financial Institution       Account Name              Account Number(s)

   LLC
   Wells Fargo Bank            Victoria M. Stewart       xxxxxx2188
   Wells Fargo Bank            Maria C. Gartner          xxxxxxxxxxxx2868
   KeyBank                     Maria Young               xxxxxxxxxxxxxx6001
   PJSC CB Privatbank          Hanna Ohonkova            xxxxxxxxxxxx1460
   (Ukraine)                                             xxxxxxxxxxxx2500
                                                         xxxxxxxxxx8501
                                                         xxxxxxxxxx0901
                                                         xxxxxxxxxxxx1464
                                                         xxxxxxxxxxxx2507
   Česká spořitelna (Czech     Blue Isle Markets Inc.    xxx3192
   Republic)                                             xxx3272
                                                         xxx3352
                                                         xxx9312
                                                         xxx9582
   ANZ Bank New Zealand        Blue Isle Markets Ltd.    xxxxxxxxx9449
   Limited (New Zealand)                                 xx9344-EUR
                                                         xx9344-USD01
                                                         xx9344-USD02
   Kiwibank Ltd.               Blue Isle Markets Ltd.    xxxxxxxxx1911
   Equiti Armenia CJSC         Blue Isle Markets Inc.    xx013
   (Armenia)                                             xx021
                                                         xx023
                                                         xxxx029

   Equiti Capital UK Limited   Blue Isle Markets Inc.    xx160
   (United Kingdom)                                      xx166
                                                         xx167
   Advanced Markets UK Ltd.    Blue Isle Markets Ltd.    xxxxxxxE_WL
   (United Kingdom)                                      xxxxxxxE2_WL




                                         20
Case 1:19-cv-02594-RM-SKC Document 10 Filed 09/13/19 USDC Colorado Page 21 of 21




                                     SCHEDULE B

               Asset      Payment Amount      Payment Date        Other Information

   Securities (private   $375,000             4/19/2018      Issuer: NRS Health and
   placement)                                                Wellness
   Boat                  $293,100             1/18/2018      2014 Sea Vee Critical Mass
                                                             39ft
   Jewelry               $225,000             various        2017 to 2019
                         (approx.)
   Boat Lift             $135,073             6/2018 to      Purchase and installation
                                              2/2019
   Vehicle               $124,635             1/7/2019       Land Rover
   Vehicle               $101,000             8/18/2018      2018 Tahoe; 2016 Jeep
                                                             Wrangler
   Vehicle               $88,000              2/14/2018      2018 BMW
   Vehicle               $68,302              12/4/2017      1986 Land Rover Defender
   Vehicle               $65,557              4/18/2019      Land Rover
   Marina Expenses       $64,761              1/28/2019
   Vehicle               $55,000              7/3/2017       2017 Jeep Wrangler
   Golf Carts            $46,279              6/8/2017 &
                                              3/15/2019
   Boat                  $28,553              3/26/2018      Luxury Water Toys
   Vehicle               $22,000              2/16/2018      2nd Payment for Ford F250
                                                             Truck
   Furniture             $51,487              Various
   Art                   $17,107              12/4/2018 &
                                              1/11/2019
   Firearms              $7,856               12/10/2018     Custom Rifle




                                         21
